Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims and Prosecution
2.	Claims 1-3, 6-11, 14-16, 18, 23-27 are pending in this application with claims 24 and 26 withdrawn. Claims 1-3, 6-11, 14-16, 18, 23, 25, and 27 are examined herein.

Response to Arguments
3.	Applicant's arguments filed 12/08/20 have been fully considered but they are not persuasive.
4.	Applicant argues that Rubbia teaches away from the proposed modification with the coolant system of Piefer/Gelbart. The portions of Rubbia cited by Applicant are not directed to the embodiment of Rubbia that the Examiner applies as the apparatus of the claim. [0134] of Rubbia is directed to water-cooling of a beryllium spallation target (which would be ref. 1 of Fig. 7a), while [0144] and [0154] is directed to the spallation target of lead, illustrated in Fig. 7b. [0224] is directed to Figs. 14a&b. The Fig. 7a embodiment of Rubbia is silent as to a coolant system “capable of maintaining at least two different regions of the apparatus at different temperatures, wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei.”  Furthermore, Applicant fails to support the assertion that the combination of the coolant system of Piefer/Gelbart with the apparatus of Rubbia would render the apparatus of Rubbia “unsatisfactory for its intended purpose” with any factual underpinning whatsoever. The intended purpose of Rubbia’s apparatus is “element transmutation by efficient neutron capture” [0001]. There is no rational, technical 
5.	Similarly, Applicant’s arguments regarding Piefer/Gelbart are unpersuasive. Applicant is reminded that the claim requires simply “a thermal control system capable of maintaining at least two different regions of the apparatus at different temperatures…wherein...one region is cooled by the thermal control system to a temperature below approximately 30 degrees Kelvin.” In the proposed combination, Piefer provides a coolant system which is capable of cooling the moderator and reactant regions of Rubbia, while Gelbart supplies a coolant for the system that is capable of achieving temperatures below 30K. The individual technical features of Gelbart are therefore not relevant to the proposed combination. 
6.	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-3, 6, 8-11, 14, 16, 18, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469 in view of Piefer et al., US Publication 2013/0142296 and Gelbart et al., US Publication 2009/0090875. 
12.	Regarding claim 1, Rubbia discloses an apparatus (see Fig. 7a) for producing reaction-product nuclei from reactant nuclei (see [0001-4]), the apparatus comprising: a plurality of reactant nuclei (4 [0155]) and a plurality of moderating nuclei (6 [0159]); and a neutron source (1; [0150] and [0139-0145]), in proximity to the reactant nuclei sufficient to produce reaction-product nuclei by neutron capture (see Fig. 7 and [0114-7]) ; wherein the reactant nuclei comprise molybdenum-98 ([0182]); wherein the mass of molybdenum-98 is less than approximately 1000 kg ([0182]); wherein the mass of moderating nuclei is at least 1 kg (Table 6; Volume of cylinder 6 minus volume of cylinder 5 multiplied by the density of the graphite =296 kg). 

14.	Regarding claims 2 and 3, the combination of the thermal control system of Piefer/Gelbart with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the mass of molybdenum-98 is less than approximately 100 and 25 kg ([0182]).
15.	Regarding claim 6, the combination of the thermal control system of Piefer/Gelbart with the element transmutation system of Rubbia renders the parent claim obvious. Gelbart further teaches a thermal control system using the cryogenic fluid liquid helium ([0008]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer/Gelbart to the reactor of Rubbia for the reasons stated above.

17.	Regarding claim 9, the combination of the thermal control system of Piefer/Gelbart with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the pluralities are arranged in one or more approximately parallel layers distinct from another layer on the basis of elemental composition, concentration of chemical species, and density (see Fig. 7a; the moderator 6 and reactant 4 are distinct layers, having different elemental composition and therefore also concentration of chemical species and density).
18.	Regarding claim 10, the combination of the thermal control system of Piefer/Gelbart with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the neutron source is a target (1) configured to emit neutrons when impacted by accelerated particles ([0150]); wherein the target is comprised beryllium or lead ([0145]) wherein the accelerated particles enter the system via an access channel (2) configured to accept greater than 50 percent of the accelerated particles that impinge upon the access channel ([0150] the beam channel 2 is configured as a vacuum tube configured to transport all of the accelerator beam 8 to the target).
19.	Regarding claim 23, the combination of the thermal control system of Piefer/Gelbart with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus wherein the moderating nuclei comprise nuclei of carbon (Table 6 and [0159]). 
20.	Regarding claim 27, the combination of the thermal control system of Piefer/Gelbart with the element transmutation system of Rubbia renders the parent claim obvious. Gelbart teaches liquid helium (which possesses the physical characteristics meeting the temperature limitation of the claim) as a coolant in a cooling system of radioisotope generator ([0008]; claims 11-12). One of ordinary skill in 
21.	Regarding claim 11, Rubbia discloses an apparatus (see Fig. 7a) for producing reaction-product nuclei from reactant nuclei (see [0001-4]), the apparatus comprising: a plurality of reactant nuclei (4 [0155]) and a plurality of moderating nuclei (6 [0159]); and a neutron source (1 [0150]), in proximity to the reactant nuclei sufficient to produce reaction-product nuclei by neutron capture (see Fig. 7 and [0114-7]) ; wherein the reactant nuclei comprise molybdenum-98 ([0182]); wherein the mass of molybdenum-98 is less than approximately 100 kg ([0182]); wherein the mass of moderating nuclei is at least 1 kg (Table 6; Volume of cylinder 6 minus volume of cylinder 5 multiplied by the density of the graphite =296 kg). 
22.	Further regarding claim 11, Rubbia fails to explicitly disclose a coolant system, although one is almost certainly present due to the ubiquity of such components in nuclear reactors (all nuclear reactions produce heat, which must be captured to ensure proper operation of the nuclear reactor system). Piefer teaches a similar device (see Fig 2) wherein the apparatus further comprises a thermal control system capable of maintaining at least two different regions of the apparatus at different temperatures: and wherein at least one region of the two different regions comprises at least one of a portion of the reactant nuclei and a portion of the moderating nuclei (coolant jackets 44/48 for the moderator 46 [0043] and coolant jacket 56 for the reactant 50 [0047]). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the coolant system of Piefer to the reactor of Rubbia for the predictable purpose of controlling the temperature within the reactor ([0057]). Piefer does not disclose a cryogenic cooling system, but Gelbart teaches liquid helium (which possesses the physical characteristics meeting the temperature limitation of the claim) as a coolant in a cooling system of radioisotope generator ([0008]; claims 11-12). One of ordinary skill in the art at the time of the invention would have been motivated, therefore, to modify the cooling system of Piefer in 
23.	Claim 14 is analogous to claim 10. Claim 16 is analogous to claim 8. Claim 18 is analogous to claim 6. Claim 25 is analogous to claim 23. These claims are therefore rejected as explained above.
24.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rubbia, US Publication 2005/0082469 in view of Piefer et al., US Publication 2013/0142296 and Gelbart et al., US Publication 2009/0090875; in further view of Schenter et al., US Publication 0121053.
25.	 Regarding claims 7 and 15, the combination of the thermal control system of Piefer/Gelbart with the element transmutation system of Rubbia renders the parent claim obvious. Rubbia further discloses an apparatus further comprising at least one neutron reflector (7 [0162]) at least partially surrounding the pluralities of reactant nuclei and moderating nuclei, wherein the reflector thickness is greater than approximately 20 centimeters and less than approximately 15 meters (Table 6; thickness is 90-40=50 cm). Rubbia does not disclose the reflector comprising moderating nuclei. Schenter teaches a similar transmutation device including such a reflector ([0005]); nickel is reflecting, while polyethylene is composed of hydrogen and carbon, both of which are moderating). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the device of Rubbia having a traditional reflector with the moderating reflector of Schenter for the predictable purpose of enhancing neutron flux ([0007]).

Conclusion

26.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.

30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646